Citation Nr: 0114739	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-17 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for urticaria.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for retinal 
detachment.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for right Bartholin 
abscess.

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for uterine 
dysfunction with bleeding and uterine myoma.

5.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hypertensive 
heart disease.

6.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of 
thyroidectomy.

7.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for anasarca.

8.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for carpal tunnel 
syndrome.

9.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

10.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from March 1968 to 
January 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), wherein the RO found that new and 
material evidence had not been submitted to reopen the claims 
for service connection for urticaria, retinal detachment, 
right Bartholin abscess, uterine dysfunction with bleeding 
and uterine myoma, hypertensive heart disease, residuals of 
thyroidectomy, anasarca, and carpal tunnel syndrome.  We note 
that the RO considered and denied these claims previously in 
June 1997 under the Agent Orange provisions, as well as, 
38 C.F.R. § 3.303.  No appeal was filed and this decision 
became final.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

In the veteran's July 2000 substantive Appeal she withdrew 
her claim regarding service connection for cystic mastitis.  
Therefore, this issue is no longer in appellate status.


REMAND

Initially, the Board finds that additional development is 
necessary in order to afford the appellant every 
consideration in the presentation of her claims.  In 
particular, the appellant has made reference to the existence 
of additional evidence that is supportive of her claims for 
service connection.  These records include VA medical records 
located at the Huntsville VA Medical Center.  Under the 
doctrine of constructive notice set forth in Bell v. 
Derwinski, 2 Vet. App. 611 (1992), non-record evidence that 
was not in the case file but was within the Secretary's 
control (such as VA records), and that predates a Board 
decision, and could reasonably have been expected to be part 
of the record, is constructively deemed to have been before 
the Board at the time of its decision.  Bell holds that where 
documents proffered by the appellant are within the 
Secretary's control and could reasonably be expected to be a 
part of the record before the Secretary and the Board, "such 
documents should be a part of the record, and that if they 
are determinative of the claim, then a remand is required."  
Sims v. West, 11 Vet. App. 237, 239 (1998).

In January 2000, the RO denied service connection for PTSD 
and arthritis on the basis that these claims were not well-
grounded within the meaning of the law.

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Therefore, for the above reasons, this case is REMANDED to 
the RO for the following action:

1.  The appellant should be asked to 
provide a list with names and addresses 
of all medical care providers who have 
treated her for the claimed disorders 
since service discharge.  After securing 
the necessary authorization, where 
necessary, the RO should obtain all 
records of any treatment reported by the 
appellant that are not already in the 
claims folder and, in particular, those 
records from the Huntsville VA Medical 
Center and Dr. A.S. Chu, M.D.

2.  The RO should forward the appellant's 
November 1999 statement of alleged 
service stressors (along with copies of 
her service personnel records and any 
other relevant evidence) to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), and request that 
that organization investigate and attempt 
to verify the alleged stressors.

3.  If any of the appellant's alleged 
stressors are verified by USASCRUR, the 
appellant should be examined by a VA 
psychiatrist to determine whether she has 
PTSD.  All necessary special studies or 
tests including psychological testing and 
evaluation are to be accomplished.  If a 
diagnosis of post-traumatic stress 
disorder is appropriate, the examiner 
should specify the credible "stressors" 
that caused the disorder and the evidence 
upon which they relied to establish the 
existence of the stressor.  The report of 
examination should include a complete 
rationale for all opinions expressed.  
The entire claims folder should be made 
available to and reviewed by the 
examiner.  A complete rationale for all 
opinions expressed is required.

4.  The appellant should be scheduled for 
a VA examination to ascertain whether the 
claimed (non-psychiatric) disorders are 
currently shown and their etiology.  The 
claims folder should be made available to 
and reviewed by the examiner.  A complete 
rationale for all opinions expressed is 
required.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Then, the RO is instructed to review 
the claims of whether new and material 
evidence has been received to reopen the 
claims for service connection for 
urticaria, retinal detachment, right 
Bartholin abscess, uterine dysfunction 
with bleeding and uterine myoma, 
hypertensive heart disease, residuals of 
thyroidectomy, anasarca, and carpal 
tunnel syndrome in light of 38 C.F.R. 
§ 3.156(a) and Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The RO is also 
instructed to review the claims for 
service connection for PTSD and 
arthritis.  If any benefit sought on 
appeal is not granted, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
and given the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


